Case 8:21-cv-00445-JLS-JDE Document 27 Filed 09/16/21 Page 1 of 1 Page ID #:134



   1

   2                                                                    JS-6
   3

   4

   5

   6
                              UNITED STATES DISTRICT COURT
   7
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
   8

   9

  10
        RAFAEL LOAIZA and BEVERLY                   Case No.: 8:21-cv-00445-JLS(JDEx)
        LOAIZA, a married couple,
  11
                    Plaintiffs,
  12
                                                    ORDER DISMISSING WITH
        v.                                          PREJUDICE PURSUANT TO
  13
                                                    FRCP Rule 41(a)(1) (Doc. 24)

  14
        STATE FARM GENERAL
        INSURANCE COMPANY, an Illinois
  15
        corporation, and DOES 1 to 50,
        inclusive,
  16
                    Defendants.
  17

  18

  19

  20
             IT IS HEREBY ORDERED that, pursuant to the terms of the parties’

  21
       settlement agreement, this matter is dismissed with prejudice.

  22
       IT IS SO ORDERED

  23

  24
       Date: September 16, 2021

  25
                                                    HON. JOSEPHINE L. STATON
  26                                                UNITED STATES DISTRICT JUDGE
  27

  28
